DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 10 August 2022 has been considered.  New art based on applicant’s amendments are recited below.  Claims 1-17 and 21-23 are currently pending.
Election/Restrictions
Newly submitted claims 21-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims were directed to an apparatus and claims 21-23 are now directed to method claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Concerning claim 6, there is no antecedent basis for “the projections”.  Claim 7 claims “each of the side walls has a projection” which is indefinite since it is unclear if these are the same projections as claim 6.  Applicant is advised on consider changing the dependencies of claims 6 and 7 to alleviate this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,400,842 to Brisson in view of U.S. Patent No. 6,062,281 to Dockter et al (Dockter).
Concerning claim 1, Brisson discloses a system for cutting a workpiece, wherein the workpiece is a log or a cant, the system comprising: 
a feed unit (110) with first and second side walls (E1 and E2 in the figure reproduced below) and a first opening (E3 in the figure reproduced below) between said side walls, wherein the feed unit (110) is operable to transport the workpiece longitudinally along a feed axis that extends through the first opening; and 
a saw box (100) configured to retain a first saw arbor (E4 in the figure reproduced below) between a first side and an opposite second side (E5 and E6 in the figure reproduced below) of the saw box, wherein the first and second sides (E5 and E6) are pivotably coupled to the side walls (E1 and E2) such that the saw box is suspended from the feed unit.
However, Brisson does not disclose the saw box is configured to retain a second saw arbor nor that the first and second sides are pivotably coupled to the side walls such that the saw box is suspended from the feed unit and the saw box is rotatable, relative to the feed unit, about a rotational axis that extends through the sides of the saw box.
Dockter discloses a system for cutting a workpiece comprising a feed unit (E11 in the figure reproduced below) with first and second side walls (E12 and E13 in the figure reproduced below) and a first opening (as seen in figures 1 and 2) between said side walls, wherein the feed unit (E11) is operable to transport the workpiece longitudinally along a feed axis that extends through the first opening (as seen in figures 1 and 2); and
a saw box (30) configured to retain a first saw arbor (26) and a second saw arbor (26) between a first side and an opposite second side (E14 and E15 in the figure reproduced below) of the saw box, wherein the first and second sides (E14 and E15) are pivotably coupled to the side wall (via 66) such that the saw box is suspended from the feed unit.
With regards to the second saw arbor, Dockter is one of many pieces of prior art showing that it is well known in the art for saw boxes to have two saw arbors (be them in a horizontal or vertical configuration, some other examples are mentioned in the Conclusion section).  Accordingly, the simple addition of a second saw arbor to the device of Brisson is a combination of familiar elements according to known methods.  As this combination would yield predictable results such combination is obvious.  
With regards to modifying Brisson, such that the first and second sides are pivotably coupled to the side walls such that the saw box is suspended from the feed unit and the saw box is rotatable, relative to the feed unit, about a rotational axis that extends through the sides of the saw box, as seen in Dockter it is well known in the art of processing curved cants to pivot the saw box with respect to the feed unit instead of pivoting the feed unit with respect to the saw box (Dockter is one of many pieces of prior art that pivots the saw box, some other examples are discussed in the Conclusion section).  As discussed in Dockter, such pivoting of the saw box positions and orients the saw blades at the correct approach angle (column 3, lines 19-23).  Also, as seen in Dockter, it is well known in the art for such pivoting to be performed by positioning cylinders attached to a side wall of the feed unit and a side of the saw box.  Accordingly, modifying Brisson such that the first and second sides are pivotably coupled to the side walls such that the saw box is suspended from the feed unit and the saw box is rotatable, relative to the feed unit, about a rotational axis that extends through the sides of the saw box (for instance having the saw box pivotally placed on the feed unit instead of vice versa) would have been obvious to a person of ordinary skill in the art at the time of invention based on such knowledge. 
Concerning claim 5, the modified Brisson, in view of Dockter, discloses the first side (E5) is pivotably coupled to the first side wall (E1) by a first pivot member (112) and the second side (E6) is pivotably coupled to the second side wall (E2) by a second pivot member (114), and the rotational axis extends through the pivot members.
Concerning claim 6, the modified Brisson, in view of Dockter, discloses each of the pivot members (112, 114) includes a pivot pin (112, 114) disposed through one of the sides and connected to the respective one of the projections (as based on the modifications above to Brisson, having the saw box (100) enclosed by the feed unit (110) would have such projections).
Concerning claim 7, the modified Brisson, in view of Dockter, discloses each of the side walls has a projection at a first end thereof, the projections are disposed on opposite sides of the feed axis, the rotational axis extends through the projection, and wherein the saw box defines a second opening between said sides, and the projections extend at least partially into the second opening (as based on the modifications above to Brisson, having the saw box (100) enclosed by the feed unit (110) would have such projections).
Concerning claim 8, the modification of Brisson does not disclose the saw box is laterally moveable along the pivot pins (112, 114).  Dockter discloses the saw box (30) is laterally movable (via 60).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Brisson such that the saw box is laterally moveable because, as disclosed by Dockter, this allows for alignment of the saw box with respect to the workpiece (column 3, lines 52-59).  Accordingly, this modification would have Brisson laterally moveable along the pivot pins (112, 114).

Claims 2 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brisson in view of Dockter and further in view of U.S. Patent No. 7,108,030 to Smith (Smith).
Concerning claims 2 and 9, the modification of Brisson in view of Dockter does not disclose a motor for the first saw arbor.
Smith discloses a system for cutting a workpiece comprising a feed unit (190), a saw box (175) pivotally coupled to the feed unit (at 240) and a motor (169) mounted to the first side of the saw box, wherein the motor is operable to drive the first saw arbor in rotation.
Because both these references are concerned with a similar problem, sawing a curved cant (where Dockter and Smith pivot the saw box with respect to the feed unit) it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the motor mounted to the first side of the saw box of Smith to the modification of Brisson in view of Dockter as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In this case the results, driving the saw arbor, are predictable and thus an obvious and proper combination of the references is made.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the feed unit is slideably mounted to the rails and laterally movable along the rails relative to the feed axis.  Nor does it disclose the first actuator that moves the saw box along the pivot pins (i.e. lateral movement, not pivotal) where a first portion of the first actuator is mounted to the first side of the saw box and a second portion of the actuator is connected to the first pivot member.
The closest prior art is U.S. Patent No. 5,722,474 which discloses a system for cutting a workpiece having a feed unit (31) with first and second side walls (see figure 6) and a saw box (30, 32) with a first saw arbor (48) and a second saw arbor (48’).  However, the saw box is at best only pivotally coupled to a single side wall at pivot 62 (as the upper carriage 30 is what is pivotally mounted).  Further, the feed unit is not actually slideably mounted to the rails.  Instead, the rails are part of 30 (at 30a) and so while the saw box (32) is slideably mounted to the rails, the feed unit is not.  

    PNG
    media_image1.png
    526
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    697
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,202,526 and Smith are some more examples of the pivoting saw box (where the feed unit that it is pivotally coupled surrounds the saw box).  U.S. Patent Application Publication No. 2006/0021677 discloses both a pivoting saw box (5) and a first saw arbor (15) and a second saw arbor (10) as does U.S. Patent Application Publication No. 2004/0261590.  Finally U.S. Patent Application Publication No. 2011/0079324 discloses another example of a saw box (200) having two saw arbors (242, 244).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/01/2022